                                                                                                                  
Exhibit 10.1
 
 
Lexmark International, Inc.
Stock Incentive Plan


2013 Restricted Stock Unit Award Notice


This Award Notice evidences the award of restricted stock units (each, an “RSU”
or collectively, the “RSUs”) that have been granted to you, «Award_Recipient»,
by Lexmark International, Inc., a Delaware corporation (the “Company”), subject
to and conditioned upon your agreement to the terms of the attached Restricted
Stock Unit Award Agreement (the “Agreement”).  The RSUs, including associated
dividend equivalent units (“DEUs”) are granted under the Lexmark International,
Inc. Stock Incentive Plan (the “Plan”), and represent the Company’s unfunded and
unsecured promise to issue shares of the Company’s Common Stock at a future
date, subject to the terms of this Award Notice, the Agreement and the Plan.


The number of RSUs awarded to you and vesting schedule are specified
below.  This Award Notice constitutes part of, and is subject to the terms and
provisions of, the Agreement and the Plan, which are incorporated by reference
herein.  Capitalized terms used but not defined in this Award Notice shall have
the meanings set forth in the Agreement or in the Plan.


Grant Date:
 
February 20, 2013
Number of RSUs:
 
«TimeBased_RSUs», subject to adjustment as provided under Section 5.4 of the
Plan.
Vesting Schedule:
Subject to the provisions of the Agreement and the Plan and provided that you
remain continuously employed by the Company or one of its Subsidiaries through
the respective vesting dates, set forth below, the RSUs, including associated
DEUs, shall become vested as follows:
 
 
Vesting Dates
 
% of RSUs
 
February 24, 2014
34%
 
February 24, 2015
33%
 
February 24, 2016
 
33%
Settlement Date:
 
For each RSU, including associated DEU, settlement (i.e., one share of the
Company’s Common Stock will be issued for each vested RSU and DEU) will occur on
(i) the date on which such RSU, including associated DEU, becomes vested in
accordance with the Vesting Schedule, set forth above, or (ii) on such other
date as set forth in this Award Notice, the Agreement, or the Plan.
Acceleration Events:
The RSUs, including associated DEUs, shall become 100% vested upon the earliest
to occur of: (i) your termination of employment with the Company or one of its
Subsidiaries as a result of your death or Disability, or (ii) in accordance with
Section 10 of the Plan, upon a Change in Control of the Company prior to your
termination of employment with the Company or one of its Subsidiaries.  If, at
the time of your termination of employment, you are eligible for Retirement (as
defined in the Agreement), the RSUs, including associated DEUs, shall continue
to become vested on the Vesting Dates set forth in the Table above.
Forfeiture of Award:
By accepting the award of RSUs, you acknowledge that this award has been granted
to you as an incentive to remain employed by the Company or one of its
Subsidiaries, and that if you violate the provisions set forth in Section 1(d)
of the Agreement or the Executive Compensation Recovery Policy, you (i) shall
forfeit any unvested RSUs, including associated DEUs, and (ii) shall be required
to immediately repay to the Company, an amount
 

 
 
 

--------------------------------------------------------------------------------

 
 

  equal to the value realized from the settlement of any vested RSUs, including
associated DEUs, during the period set forth in Section 1(d) of the Agreement or
the Recovery Period set forth in the Executive Compensation Recover Policy, as
applicable. 

 
 
 
 

--------------------------------------------------------------------------------

 

RESTRICTED STOCK UNIT AWARD AGREEMENT


pursuant to


LEXMARK INTERNATIONAL, INC.
STOCK INCENTIVE PLAN




This RESTRICTED STOCK UNIT AWARD AGREEMENT (the "Agreement") between Lexmark
International, Inc., a Delaware corporation (the "Company"), and the person
specified on the signature page hereof (the "Grantee") is entered into as of the
Grant Date specified on the attached Restricted Stock Unit Award Notice (the
“Award Notice”) pursuant to the Lexmark International, Inc. Stock Incentive
Plan, as the same may be amended from time to time (the "Plan").  Capitalized
terms used and not defined herein shall have the meanings assigned to such terms
in the Plan.


WHEREAS, the Committee has determined that it would be to the advantage and in
the interest of the Company to grant restricted stock units to the Grantee as an
inducement to the Grantee to remain in the service of the Company and the
Subsidiaries and as an incentive to the Grantee to devote his or her best
efforts and dedication to the performance of such services and to maximize
shareholder value; and


WHEREAS, the Grantee desires to accept from the Company the grant of the
restricted stock units, as set forth in the Award Notice, subject to the terms
and conditions of this Agreement, the Award Notice and the Plan.


NOW, THEREFORE, in consideration of the premises and subject to the terms and
conditions set forth in this Agreement, the Award Notice, and in the Plan, the
parties hereto hereby covenant and agree as follows:


1.  
Restricted Stock Unit Award.



(a)  
Restricted Stock Unit Award.  The Company hereby grants to the Grantee,
effective as of the Grant Date, the number of restricted stock units, as set
forth in the Award Notice, each representing the Grantee's right to receive one
share of Common Stock at the time or times provided for in the Award Notice, and
subject to the terms and conditions set forth in this Agreement, the Award
Notice and the Plan (the "Restricted Stock Units" or "Units").



(b)  
Stock Incentive Plan.  This Agreement is subject in all respects to the terms of
the Plan, all of which terms are made a part of and incorporated in this
Agreement by reference.  In the event of any conflict between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall control.  The
Grantee hereby acknowledges receipt of a copy of the Plan, either with this
Agreement or a prior Incentive Award made under the Plan, and agrees to comply
with and be bound by all of the terms and conditions thereof.  Copies of the
Plan may also be obtained from the Vice President of Human Resources at any
time.



(c)  
Establishment of Account.  No shares of Common Stock will be issued on the Grant
Date of the Restricted Stock Units and the Company shall not be required to set
aside a fund for the settlement of any such Units.  The Company will establish a
separate bookkeeping account for the Grantee and will record in such account the
number of Restricted Stock Units awarded to the Grantee and, to the extent
applicable, the Dividend Equivalent Units provided for in Section 3(b) hereof.


 
1

--------------------------------------------------------------------------------

 



(d)  
Forfeiture.  In accepting this grant of Restricted Stock Units, the Grantee
acknowledges that the Restricted Stock Units have been granted as an incentive
to the Grantee to remain employed by the Company or any Subsidiary and to exert
his or her best efforts to enhance the value of the Company or any Subsidiary
over the long-term.  Accordingly, the Grantee agrees that if he or she (i)
within 12 months following termination of employment with the Company or any
Subsidiary, accepts employment with a competitor of the Company or any
Subsidiary or otherwise engages in competition with the Company or any
Subsidiary, (ii) within 36 months following termination of employment with the
Company or any Subsidiary, directly or indirectly, disrupts, damages, interferes
or otherwise acts against the interests of the Company or any Subsidiary,
including, but not limited to, recruiting, soliciting or employing, or
encouraging or assisting his or her new employer or any other person or entity
to recruit, solicit or employ, any employee of the Company or any Subsidiary
without the Company’s prior written consent, which may be withheld in its sole
discretion, (iii) within 36 months following termination of employment with the
Company, or any Subsidiary, disparages, criticizes, or otherwise makes any
derogatory statements regarding the Company or any Subsidiary or their
directors, officers or employees, or (iv) discloses or otherwise misuses
confidential information or material of the Company or any Subsidiary, each of
these constituting a harmful action, then any unvested portion of this grant of
Restricted Stock Units (including associated Dividend Equivalent Units) shall be
canceled immediately (unless canceled earlier by operation of another term of
this Agreement) and the Grantee shall immediately repay to the Company an amount
equal to the value of the Restricted Stock Units, including associated Dividend
Equivalent Units (represented by the closing market price on the applicable
Vesting Dates (as defined below) multiplied by the number of Restricted Stock
Units, including associated Dividend Equivalent Units, vested on such Vesting
Dates, without regard to any subsequent market price decrease or increase)
realized by Grantee from the vesting of any Restricted Stock Units, including
associated Dividend Equivalent Units, within 18 months preceding the earlier of
(w) the commitment of any such harmful action and (x) the Grantee's termination
of employment with the Company and its Subsidiaries; and through the later of
(y) 18 months following the commitment of any such harmful action and (z) such
period as it takes the Company to discover such harmful action.  In addition,
the Grantee acknowledges that, if he or she is a “Covered Employee” subject to
the Company’s Executive Compensation Recovery Policy (the “Recovery Policy”) and
engages in “Prohibited Activity,” that the unvested Restricted Stock Units,
including associated Dividend Equivalent Units, shall be canceled immediately
and the Grantee shall immediately repay the “Equity Gains” realized by the
Grantee during the “Recovery Period,” as such terms are defined in the Recovery
Policy. The Grantee agrees that the Company or any of its Subsidiaries has the
right to deduct from any amounts the Company or any of its Subsidiaries may owe
the Grantee from time to time (including amounts owed to the Grantee as wages or
other compensation, fringe benefits or vacation pay, as well as any other
amounts owed to the Grantee by the Company or any of its Subsidiaries), the
amounts the Grantee owes the Company or any of its Subsidiaries.  The Committee
shall have the right, in its sole discretion, not to enforce the provisions of
this paragraph with respect to the Grantee.



Grantee agrees to be fully liable for any breach of this above described
covenant, promise and agreement.  Grantee agrees to reimburse the Company for
all costs and expenses, including attorneys’ fees, incurred by the Company in
enforcing the obligations of Grantee.  This entire provision shall survive the
termination of the Agreement and, in no manner, shall the remedies described
herein be considered as the Company’s exclusive or entire remedy for Grantee’s
breach,

 
2

--------------------------------------------------------------------------------

 

 
non-compliance or violation of any other agreement that Grantee may have entered
into with the Company.




2.  
Vesting of Restricted Stock Units.



(a)  
Vesting.  The Restricted Stock Units, including associated Dividend Equivalent
Units, shall become vested in such amounts and on such Vesting Dates as set
forth in the Award Notice, subject to the Grantee’s continuous employment with
the Company or a Subsidiary from the Grant Date to the applicable Vesting
Date.  To the extent vesting would result in the settlement of a fractional
number of Units, the number shall be rounded to a whole Unit, but shall not
exceed the total number Restricted Stock Units set forth in the Award Notice.



(b)  
Acceleration.  The Committee may, in its discretion, accelerate the vesting of
all or any portion of the Restricted Stock Units or waive any conditions to the
vesting of such Restricted Stock Units.



(c)  
Termination of Employment.  In the event of the Grantee's termination of
employment with the Company and its Subsidiaries for any reason, other than
death, Disability, or Retirement, the Grantee shall immediately forfeit all
rights with respect to any Restricted Stock Units, including associated Dividend
Equivalent Units, which have not yet vested in accordance with the terms of the
Award Notice, this Agreement, or the Plan.  The Restricted Stock Units,
including associated Dividend Equivalent Units, shall become 100% vested upon
the the Grantee’s termination of employment with the Company and its
Subsidiaries as a result of the Grantee’s death or Disability. If, at the time
of the Grantee’s termination of employment with the Company and its
Subsidiaries, the Grantee is eligible for Retirement, the Restricted Stock
Units, including associated Dividend Equivalent Units, shall continue to become
vested on the Vesting Dates as set forth in the Award Notice.  For purposes of
this Agreement, Retirement means termination of employment on or after the date
the Grantee attains (i) age 65 or (ii) age 55, provided the Grantee has 15 years
of continuous service with the Company and its Subsidiaries on such date.





3.  
Settlement of Restricted Stock Unit Award.



(a)  
Settlement.  On, or as soon as reasonably practicable after, a Vesting Date,
subject to Section 4 hereof, the Company shall direct its stock transfer agent
to make (or to cause to be made) an appropriate book entry in the Company's
stock transfer books and records reflecting the transfer to the Grantee, and the
Grantee's ownership, of one share of Common Stock for each Restricted Stock Unit
and Dividend Equivalent Unit that shall have become vested on such Vesting
Date.  Upon the Grantee's request, subject to Section 4 hereof, the Company
shall deliver to the Grantee a stock certificate registered in the Grantee's
name and representing such number of shares of Common Stock free and clear of
all restrictions except any that may be imposed by law.   No payment will be
required to be made by the Grantee upon the delivery of such shares of Common
Stock, except as otherwise provided in Section 4 of the Agreement.



(b)  
Dividend Equivalent Units.  Unless otherwise determined by the Committee, during
the period prior to a Vesting Date, the Company will credit to the bookkeeping
account of the Grantee a number of units in an amount equal to (i) the dividend
amount per share of Common Stock multiplied by the number of Restricted Stock
Units outstanding under this Agreement as of the dividend


 
3

--------------------------------------------------------------------------------

 


  
record date, divided by (ii) the closing price of Common Stock on the dividend
payment date, rounded down to the nearest whole share ("Dividend Equivalent
Units").  Dividend Equivalent Units in respect of Restricted Stock Units that
shall have become vested on the applicable Vesting Date shall be payable to the
Grantee on such Vesting Date.



(c)  
Restrictions on Sale upon Public Offering.  The Grantee hereby agrees that,
notwithstanding the vesting of the Restricted Stock Units pursuant to Section
2(a) of this Agreement or the transfer of the shares of Common Stock covered
thereby to the Grantee pursuant to Section 3(a) hereof, the Grantee will not
effect any public sale or distribution of any of such shares of Common Stock
during the 20 day period prior to and the 180 days following the effective date
of any registration statement hereinafter filed by the Company under the
Securities Act of 1933, as amended, with respect to any underwritten public
offering of any shares of the Company's capital stock (other than as part of
such underwritten public offering).



4.  
Tax Withholding.  The delivery of any directions to the Company's stock transfer
agent or any certificates for shares of Common Stock pursuant to Section 3 shall
not be made unless and until the Grantee, or, if applicable, the Grantee's
beneficiary or estate, has made appropriate arrangements for the payment to the
Company of an amount sufficient to satisfy any applicable U.S. federal, state
and local and non-U.S. tax withholding or other tax requirements, as determined
by the Company.  To satisfy the Grantee's applicable withholding and other tax
requirements, the Company may, in its sole discretion, (i) withhold a number of
shares of Common Stock having an aggregate Fair Market Value on the Vesting Date
equal to the applicable amount of such withholding and other tax requirements or
(ii) require the Grantee to sell a number of shares of Common Stock having at
least a value sufficient to meet the applicable amount of such withholding and
other tax requirements to account for rounding and market fluctuations, subject
to any rules adopted by the Committee or required to ensure compliance with
applicable law, including, but not limited to, Section 16 of the Securities
Exchange Act of 1934, as amended.  Shares required to be sold to satisfy the
Grantee’s applicable withholding and other tax requirements may be sold as part
of a block trade with the Grantee receiving an average price.  Any cash payment
made pursuant to Section 3 shall be made net of any amounts required to be
withheld or paid with respect thereto (and with respect to any shares of Common
Stock delivered contemporaneously therewith) under any applicable U.S. federal,
state and local and non-U.S. tax withholding and other tax requirements.



5.  
Transferability.  Unless otherwise provided in accordance with the provisions of
the Plan, the Restricted Stock Units, including associated Dividend Equivalent
Units, may not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated by the Grantee, other than by will or the laws of descent and
distribution.  The term "Grantee" as used in this Agreement shall include any
permitted transferee of the Restricted Stock Units.



6.  
Adjustment in Capitalization.



(a)  
The aggregate number of shares of Common Stock covered by the Restricted Stock
Units, including associated Dividend Equivalent Units, granted hereunder shall
be proportionately adjusted to reflect, as deemed equitable and appropriate by
the Committee, an Adjustment Event.



(b)  
Any shares of stock (whether Common Stock, shares of stock into which shares of
Common Stock are converted or for which shares of Common Stock are exchanged or
shares of stock distributed with respect to Common Stock) or cash or other
property received or credited to the account of the Grantee with respect


 
4

--------------------------------------------------------------------------------

 



 
to the Restricted Stock Units, including associated Dividend Equivalent Units,
as a result of any Adjustment Event, any distribution of property or any merger,
consolidation, reorganization, liquidation, dissolution or other similar
transaction shall, except as otherwise provided by the Committee, be subject to
the same terms and conditions, including restrictions on transfer, as are
applicable to the Restricted Stock Units with respect to which such shares, cash
or other property is received or so credited and stock certificate(s), if any,
representing or evidencing any shares of stock or other property so received
shall be legended as appropriate.



7.  
Preemption by Applicable Laws and Regulations.  Notwithstanding anything in the
Plan or this Agreement to the contrary, the issuance of shares of Common Stock
hereunder shall be subject to compliance with all applicable U.S. federal, state
and non-U.S. securities laws.  Without limiting the foregoing, if any law,
regulation or requirement of any governmental authority having jurisdiction
shall require either the Company or the Grantee (or the Grantee's beneficiary or
estate) to take any action in connection with the issuance of any shares of
Common Stock hereunder, the issuance of such shares shall be deferred until such
action shall have been taken to the satisfaction of the Company.



8.  
Interpretation; Construction.  All of the powers and authority conferred upon
the Committee pursuant to any term of the Plan or the Agreement shall be
exercised by the Committee, in its sole discretion.  All determinations,
interpretations or other actions made or taken by the Committee pursuant to the
provisions of the Plan or the Agreement shall be final, binding and conclusive
for all purposes and upon all persons and, in the event of any judicial review
thereof, shall be overturned only if arbitrary and capricious.  The Committee
may consult with legal counsel, who may be counsel to the Company or any
Subsidiary, and shall not incur any liability for any action taken in good faith
in reliance upon the advice of counsel.



9.  
Amendment.  The Committee shall have the right, in its sole discretion, to alter
or amend this Agreement, from time to time, as provided in the Plan in any
manner for the purpose of promoting the objectives of the Plan, provided that no
such amendment shall impair the Grantee's rights under this Agreement without
the Grantee's consent.  Subject to the preceding sentence, any alteration or
amendment of this Agreement by the Committee shall, upon adoption thereof by the
Committee, become and be binding and conclusive on all persons affected thereby
without requirement for consent or other action with respect thereto by any such
person.  Notwithstanding any other provision of this Agreement or the Plan to
the contrary, the Committee may, in its sole and absolute discretion and without
the consent of the Grantee, amend this Agreement, to take effect retroactively
or otherwise, as it may deem necessary or advisable for the purpose of
conforming the Agreement to any present or future law, regulation or rule
applicable to this Agreement or the Plan.  The Company shall give written notice
to the Grantee of any such alteration or amendment of this Agreement as promptly
as practicable after the adoption thereof.  This Agreement may also be amended
by a writing signed by both the Company and the Grantee.



10.  
No Rights as a Stockholder.  The Grantee shall have no rights as a stockholder
with respect to the Restricted Stock Units and Dividend Equivalent Units prior
to the date as of which the shares of Common Stock covered thereby are
transferred to the Grantee in accordance with Section 3(a) hereof.



11.  
No Guarantee of Employment or Future Incentive Awards. Nothing in the Plan or
this Agreement shall be deemed to:



 
5

--------------------------------------------------------------------------------

 
(a)  
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate Grantee’s employment at any time and for any reason, with or without
cause;



(b)  
confer upon Grantee any right to continue in the employ of the Company or any
Subsidiary; and



(c)  
provide Grantee the right to receive any Incentive Awards under the Plan in the
future or any other benefits the Company may provide to some or all of its
employees.



12.  
Miscellaneous.



(a)  
Notices.  All notices and other communications required or permitted to be given
under this Agreement shall be in writing and shall be deemed to have been given
if delivered personally or sent by certified or express mail, return receipt
requested, postage prepaid, or by any recognized international equivalent of
such delivery, to the Company or the Grantee, as the case may be, at the
following addresses or to such other address as the Company or the Grantee, as
the case may be, shall specify by notice to the others delivered in accordance
with this Section 12(a):



(i)  
if to the Company, to it at:



One Lexmark Centre Drive
740 West New Circle Road
Lexington, KY  40550
Attention:  Secretary


(ii)  
if to the Grantee, to the Grantee at the address set forth on the signature page
hereof.



All such notices and communications shall be deemed to have been received on the
date of delivery or on the third business day after the mailing thereof.


(b)  
Binding Effect; Benefits.  This Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement and their respective successors and
assigns.  Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.



(c)  
Waiver.  Any party hereto may by written notice to the other party (i) extend
the time for the performance of any of the obligations or other actions of the
other party under this Agreement, (ii) waive compliance with any of the
conditions or covenants of the other party contained in this Agreement and (iii)
waive or modify performance of any of the obligations of the other party under
this Agreement.  Except as provided in the preceding sentence, no action taken
pursuant to this Agreement, including, without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein.  The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any preceding or succeeding breach and no failure by a party to exercise any
right or privilege hereunder shall be deemed a waiver of such party's rights or
privileges
 
 

 
 
 
 
6

--------------------------------------------------------------------------------

   
 
 
 
(d)  
hereunder or shall be deemed a waiver of such party's rights to exercise the
same at any subsequent time or times hereunder. 
 
Assignability.  Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Grantee without the prior written consent of the other party.



(e)  
Applicable Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware, regardless of the law that might be
applied under principles of conflict of laws and excluding any conflict or
choice of law rule or principle that may otherwise refer construction or
interpretation of the Plan or this Agreement to the substantive law of another
jurisdiction.



(f)  
Jurisdiction.  The Grantee hereby irrevocably and unconditionally submits to the
jurisdiction and venue of the state courts of the Commonwealth of Kentucky and
of the United States District Court of the Eastern District of Kentucky located
in Fayette County, Kentucky, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereby
irrevocably agree that all claims in respect of any such action or proceeding
may be heard and determined in such Kentucky state or United States federal
courts located in such jurisdiction.  Each of the parties hereto agrees that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.  The parties hereby irrevocably waive, to the fullest extent
permitted by applicable law, any objection which they may now or hereafter have
to the laying of venue of any such proceeding brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient forum.  Grantee further agrees that any action related to, or
arising out of, this Agreement shall only be brought by Grantee exclusively in
the federal and state courts located in Fayette County, Kentucky.  Nothing in
this Agreement shall affect any right that the Company may otherwise have to
bring any action or proceeding relating to this Agreement in the courts of any
jurisdiction.



(g)  
Severability.  If any provision of this Agreement or the Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions of this Agreement or the Plan, and the Agreement and the
Plan shall be construed and enforced as if such provision had not been included.



(h)  
Survival.  Any provision of this Agreement which contemplates performance or
observance subsequent to any termination or expiration of this Agreement shall
survive any termination or expiration of this Agreement and continue in full
force and effect.



(i)  
Internal Revenue Code Section 409A.  It is intended that the settlement of the
Restricted Stock Units shall constitute a “short-term deferral” for purposes of
Section 409A of the Code and the Treasury Department regulations and other
interpretive guidance issued thereunder, or as otherwise exempt from the
provisions of Section 409A of the Code. To the extent any portion of the
settlement of the Restricted Stock Units cannot be so characterized, this
Agreement shall be interpreted and construed in compliance with Section 409A of
the Code and the Treasury Department regulations and other interpretive guidance
issued thereunder, including the restriction that payments made to a “specified
employee” (within the meaning of Section 409A of the Code) on
 
 

 
 
7

--------------------------------------------------------------------------------

 
   
 
 
(j) 
 
 
(k) 
  
account of a termination of employment shall be delayed for six months and one
day from the date of termination. 
 
Section and Other Headings, Etc.  The section and other headings contained in
this Agreement are for reference purposes only and shall not affect the meaning
or interpretation of this Agreement.
 
Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
 
 
 

 
 
 
*           *           *           *           *


IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the date first above written.


LEXMARK INTERNATIONAL, INC.




By: ________________________________________________________                                                               
«Company_Signer»
«Signers_Title»
 
 




GRANTEE:




By: ________________________________________________________                                                               
«Award_Recipient»


Address of the Grantee:


«Address_Line_1»
«Address_Line_2»




Designation of Beneficiary


In the event of my death, I hereby designate the following person(s), as my
beneficiary, to receive any unsettled Units that become vested upon my death
pursuant to this Agreement.  I acknowledge that if I fail to designate a
beneficiary, below, that any unsettled Units that become vested upon my death
shall be paid to my estate.
 
 
 
 
 
                          
 
 


                         _____________________________________________________________

                         Beneficiary Name
 
 
                                                                                                              8